Citation Nr: 0932976	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  08-02 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for a bilateral foot 
disability.

4.  Entitlement to service connection for a bilateral hand 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from October 1992 to 
October 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.



FINDINGS OF FACT

1.  The Veteran's currently diagnosed tension/sinus headache 
disorder, which first manifested many years after service, is 
not shown to have a nexus to service.

2.  The Veteran's currently diagnosed psychiatric disorder, 
which first manifested many years after service, is not shown 
to have a nexus to service.

3.  The Veteran's currently diagnosed pes planus, which first 
manifested many years after service, is not shown to have a 
nexus to service.

4.  The Veteran's currently diagnosed bilateral hand strain, 
which first manifested many years after service, is not shown 
to have a nexus to service.


CONCLUSIONS OF LAW

1.  Service connection for a headache disorder is not 
established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Service connection for an acquired psychiatric disorder 
is not established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Service connection for a bilateral foot disability, 
including pes planus, is not established.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

4.  Service connection for a bilateral hand disability, to 
include bilateral hand strain, is not established.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service-connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service-connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases, including arthritis, organic disease 
of the nervous system and psychoses, are presumed to have 
been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more 
within one year of the date of separation from service.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's alleges the onset of depressive symptoms, 
numbness of both hands, chronic headaches and bilateral foot 
pain in service.  The Board recognizes that the Veteran is a 
lay claimant with no training in matters requiring medical 
expertise.  As such, the Board has rephrased the issues 
listed on the title page to better reflect the Veteran's 
contentions on appeal.  See Clemons v. Shinseki, 23 Vet App 1 
(2009) (the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

The Veteran's service treatment records (STRs) reflect no 
treatment for an acquired psychiatric disorder, chronic 
headaches, bilateral hand pain/numbness or bilateral foot 
disability.  The Veteran was treated for headaches associated 
with an upper respiratory infection in January 1994, and 
associated with gastroenteritis in January 1996.  A May 1994 
treatment record also reflects injury to the right 5th 
finger.

On an April 1996 Dental Health Questionnaire, the Veteran 
denied a history of symptoms such as nervousness, arthritis, 
and painful joints, providing evidence against all claims.

On the July 1996 separation examination, the Veteran denied a 
history of swollen or painful joints, sinusitis, hay fever, 
frequent or severe headaches, arthritis, rheumatism, 
bursitis, lameness, foot trouble, neuritis, frequent trouble 
sleeping, depression or excessive worry, and nervous trouble 
of any sort.  Physical examination reflected normal clinical 
evaluations of his upper extremities, feet, neurologic and 
psychiatric systems, providing more evidence against this 
claim.

Overall, the Veteran's STRs provide strong evidence against 
his claims, failing to show diagnosis of a psychiatric 
disorder or chronic disability involving headaches, the feet 
or the hands.  Furthermore, the Veteran's separation denial 
of foot trouble, neuritis, frequent or severe headaches and 
any type of nervous disorder undermines the credibility of 
the Veteran's assertions of the onset of chronic symptoms in 
service.

The post-service medical records first documents a diagnosis 
of major depressive episode (MDE) in September 2005.  At that 
time, the Veteran reported that his depression began in 1993 
when he realized he made a mistake in joining the service.  
He alleged that he had manifested symptoms of moodiness, 
irritability, impatience and tearfulness.  He further 
reported a history of suicide attempts in 1994 or 1995, 1997, 
2001, 2002 and 2004.  The Veteran described foot pain "x 
1mo[nth]" with a history of using Dr. Scholl's for fallen 
foot arches since being in the Navy.  Finally, he reported 
occasional numbness of the hands which began in the Navy.

Thereafter, the Veteran's medical records reflect diagnoses 
of tension headaches, sinus headaches, pes planus, and 
bilateral hand strain.  A diagnosis of carpal tunnel syndrome 
was considered for the bilateral hand numbness, but an 
electromyography (EMG) study in July 2007 was negative.

The Board must note the lapse of almost 9 years between the 
Veteran's separation from service and the first documented 
treatment for the claimed disorders.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints).

Importantly, none of the above-mentioned evidence contains 
any competent medical opinion suggesting a link between the 
Veteran's diagnosed MDE, bilateral hand strain, pes planus 
and headache disorders.  The lack of such evidence provides 
further evidence against the claims.

In light of the above, the only evidence tending to support 
the Veteran's claim consists of his allegations that his 
symptoms first began in service.  As such, the Board must 
carefully scrutinize the credibility and weight to assign to 
these statements.  The Court has held that it is appropriate 
for the Board to look to the Federal Rules of Evidence in 
evaluating the probative value to assign for pieces of 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

The Board finds as instructive the Veteran's statements to 
the military examiner on his July 1996 separation examination 
wherein he specifically denied a history of swollen or 
painful joints, sinusitis, hay fever, frequent or severe 
headaches, arthritis, rheumatism, bursitis, lameness, foot 
trouble, neuritis, frequent trouble sleeping, depression or 
excessive worry, and nervous trouble of any sort.  The 
Veteran also denied a history of symptoms such as 
nervousness, arthritis, and painful joints on an April 1996 
Dental Health Questionnaire.  These statements are consistent 
with the overall evidentiary record, which are completely 
absent for treatment for chronic disorders in service.

The Board also finds that such statements bear the indicia of 
reliability as being made in the context of ensuring that all 
chronic medical disabilities were detected upon his 
separation from service.  See generally LILLY'S: AN 
INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-
46 (many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).

On the other hand, the Veteran's current allegations 
specifically contradict the statements he made upon his 
separation from service, and are clearly not corroborated by 
the STRs.  Notably, the two incidents of headache symptoms 
were in conjunction with treatment for URI and 
gastroenteritis, and are a different manifestation of the 
current treatment for tension/sinus headaches.  See 38 C.F.R. 
§ 3.303(b) (a showing of chronic disease in service requires 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings).  Quite simply, the Veteran's allegations of 
inservice onset and continuity thereafter are not credible.

In evaluating all of the evidence in the context of the 
record, the Board finds that the Veteran's allegations of in-
service onset and continuity of symptomatology for his 
claimed disorders to be untrustworthy and entitled to no 
probative value.  To the extent that any probative value can 
be assigned, such value is overwhelmingly outweighed by his 
statements upon separation in July 1996.  These latter 
statements are more trustworthy and consistent with the 
overall evidentiary record, providing highly probative 
evidence against these claims.

In addition, the Board must find that the Veteran's 
statements, overall, provide evidence against his own claims, 
indicating that the Veteran's recollection of events is not 
correct.

The Veteran has offered his personal opinions that his 
disorders are related to service.  However, he is a lay 
person, not trained in medicine or psychiatry and, as such, 
is not competent to offer an opinion on matters requiring 
medical expertise.  Accordingly, his assertion as to etiology 
of his psychiatric, bilateral foot, bilateral hand, and 
headache disorders is not the type of competent evidence 
required to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

The Board further observes that, as there is no evidence that 
a psychosis, arthritis or any organic disease of the nervous 
system was manifest to a compensable degree within one year 
from separation from service, the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 do not apply.

In summary, the Board finds that the preponderance of the 
evidence is against service connection for a headache 
disorder, an acquired psychiatric disorder, a bilateral foot 
disability and a bilateral hand disability.  38 U.S.C.A. 
§ 5107(b).  That is, based upon the entire evidentiary 
record, the Board finds that the most credible lay and 
medical evidence in this case demonstrates that the Veteran's 
currently diagnosed disorders, which first manifested many 
years after service, are not shown to have a nexus to 
service.  The evidence is not so evenly balanced as to 
require resolution of doubt in the Veteran's favor.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of 
doubt rule does not apply when preponderance of evidence is 
against claim).  The appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Pre-adjudicatory RO letters in June 2005, August 2005, and 
February 2006 advised the Veteran of the types of evidence 
and/or information deemed necessary to substantiate his 
claims as well as the relative duties upon himself and VA in 
developing his claims.  A March 2006 RO letter advised the 
Veteran of the criteria pertaining to the downstream issues 
of establishing an initial rating and effective date of 
award, should service connection be established.  

Accordingly, the Board finds that the above-mentioned notices 
comply with the content and timing requirements of the VCAA.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the RO has secured the Veteran's STRs and his 
VA clinical records.  The RO received notice from Kaiser 
Permanente that no treatment records of the Veteran were 
available.  By letter dated April 2008, the RO notified the 
Veteran of the unavailability of the Kaiser Permanente 
records and advised him of his ultimate duty to obtain such 
records.  Notably, in February 2007, the Veteran informed the 
RO that he had not filed any disability claims with the 
Social Security Administration.

The Veteran was not afforded VA examinations to determine the 
etiology of his claimed disorders.  As held above, the Board 
finds no evidence of chronic disability in service, or 
credible evidence of the onset of symptoms in service, or 
credible evidence of persistent or recurrent symptoms of 
disability since service.  As such, the Board finds no basis 
to warrant obtaining further medical examination or obtaining 
opinion in this case.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional available evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to service connection for a headache 
disorder is denied.

The claim of entitlement to service connection for an 
acquired psychiatric disorder is denied.

The claim of entitlement to service connection for a 
bilateral foot disability is denied.

The claim of entitlement to service connection for a 
bilateral hand disability is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


